COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE

Appellate case name:      Sarah Smith v. Travis Robertson

Appellate case number:    01-15-00538-CV

Trial court case number: 67362

Trial court:              300th District Court of Brazoria County

        The Court has directed me to notify you that the Court may dismiss this appeal for want
of jurisdiction.
         Appellant, Sarah Smith, filed her notice of appeal challenging the Honorable K. Randall
Hufstetler’s refusal to sign an “Order in Suit to Modify Parent Child Relationship.” This Court
generally has jurisdiction only over appeals from final orders or judgments unless a statute
authorizes an interlocutory appeal. See TEX. FAM. CODE ANN. § 109.002(b) (“An appeal may be
taken by any party to a suit from a final order rendered under this title.”); see also CMH Homes
v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011) (“Unless a statute authorizes an interlocutory
appeal, appellate courts generally only have jurisdiction over appeals from final judgments.”).
The appellate record filed with the Court does not include a final order or judgment or otherwise
reflect that a judgment has been rendered in this case. See Barton v. Gillespie, 178 S.W.3d 121,
126 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (stating that court renders judgment when it
announces its decision, either in writing or orally, in open court); see also In re R.A.H., 130
S.W.3d 68, 70 (Tex. 2004).
        Unless appellant causes to be filed a supplemental clerk’s record containing documents
showing a final judgment or otherwise appealable order, or files a response demonstrating by
citation to the law and the appellate record that this Court has jurisdiction of the appeal, this
appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).
Appellant’s response, if any, is due in this Court within 14 days of the date of this notice.


Clerk’s Signature: ___________________________________________________


Date: September 29, 2015